Exhibit 10.1 AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (the “Plan”) is adopted as of July 1, 2008, by and between PACIFIC ASIA PETROLEUM, INC., a Delaware corporation (“PFAP”), and NAVITAS CORPORATION, a Nevada corporation (“Navitas”). WHEREAS, PFAP is a corporation duly organized and existing under the laws of the State of Delaware; WHEREAS, Navitas is a corporation duly organized and existing under the laws of the State of Nevada; WHEREAS, on the date hereof, PFAP has authority to issue 350,000,000 shares of capital stock consisting of 300,000,000 shares of common stock, $0.001 par value per share (“PFAP Common Stock”), of which 40,006,983 shares of common stock are issued and outstanding, and 50,000,000 shares of preferred stock, $0.001 par value per share, none of which shares of preferred stock are issued and outstanding; WHEREAS, after giving effect to the merger, PFAP will acquire a net of 29,995 shares of PFAP Common Stock; WHEREAS, the respective Boards of Directors of Navitas and PFAP have determined that it is advisable and in the best interests of each such corporation and their respective stockholders that Navitas merge with and into PFAP upon the terms and conditions herein provided; WHEREAS, the respective Boards of Directors of Navitas and PFAP have approved this Plan; and WHEREAS, the stockholders of Navitas have approved this Plan and stockholder approval is not required for PFAP pursuant to Sections 252(c) and 251(f) of the Delaware General Corporation Law (“DGCL”). NOW, THEREFORE, in consideration of the mutual agreements and covenants set forth herein, PFAP and Navitas hereby agree to merge as follows: 1.Merger. Subject to the terms and conditions hereinafter set forth, Navitas shall be merged with and into PFAP, with PFAP to be the surviving corporation in the merger (the “Merger”). The Merger shall be effective on the later of the date and time (the “Effective Time”) that a properly executed certificate of merger consistent with the terms of this Plan and Section252 of the DGCL is filed and effective with the Secretary of State of Delaware and articles of merger are filed and effective with the Secretary of the State of Nevada as required by Section92A.200 of the Nevada Revised Statutes (the “NRS”).Upon release of the shares from escrow as described in Section 8 of this Plan, PFAP shall enter into and deliver or cause to be delivered to each Investor a Registration Rights Agreement relating to the shares of PFAP Common Stock to be received in the 1 Merger, in substantially the form attached hereto as Exhibit A and dated as of the date of release of such shares from escrow. 2.Principal Office of PFAP. The address of the principal office and mailing address of PFAP is 250 East Hartsdale Ave., Suite 47, Hartsdale, New York 10530. 3.Corporate Documents.
